Citation Nr: 0100563	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-26 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a cervical strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from June 1975 to April 
1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 RO decision which denied the 
veteran's claims for increased ratings for bilateral pes 
planus and a lumbar spine strain, and granted an increased 
rating, to 10 percent, for a cervical strain.  He continues 
to appeal to the Board for higher ratings for all three 
disabilities.


REMAND

Subsequent to the RO's December 1996 decision, new 
requirements for the development of claims were added to the 
law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claim must be developed 
in accordance with these new and binding requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Also, as the Court noted in Massey v. Brown, 7 Vet. 
App. 204 (1994), rating decisions must be based on medical 
findings that relate to the applicable criteria.

In order for the Board to rate the current disabilities at 
issue -- pes planus, and cervical and lumbosacral strains, it 
is necessary to know whether or not the medical findings on 
file meet the requirements for higher ratings under the 
appropriate diagnostic codes.  The VA examinations on file, 
from 1996 and 1998, do not adequately reveal whether the 
veteran has marked deformity of the feet and characteristic 
callosities, among other things; and such findings are 
necessary in order to rate his bilateral pes planus.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  With respect to his 
spinal strains, findings regarding the veteran's range of 
motion of the cervical and lumbar spine are not on file; 
these findings, too, are needed to rate these strains.  
38 C.F.R. § 4.71a, Diagnostic Code 5290, 5292.  Since the 
medical evidence of record is insufficient, a current 
examination is warranted in this case.  Colvin, supra.  A 
current medical examination is especially important where the 
medical questions at issue are beyond the expertise of the 
Board.  Id.  (It is noted that the veteran resides in Saudia 
Arabia; as such, appropriate action should be taken.)  
Additionally, an attempt should be made to secure additional 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any outstanding 
records from As Salama Hospital.

4.  The veteran should be scheduled for 
an orthopedic examination.  All studies 
deemed appropriate, including x-rays and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  It is essential that 
the examiner review the claims folder, 
the rating criteria for disabilities of 
the feet and cervical and lumbar spine, 
and a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

With respect to the veteran's bilateral 
pes planus:

a.  Is the veteran's weight-bearing line 
over or medial to the great toe?

b.  Is there inward bowing of the tendo-
achillis?

c.  Does the veteran experience pain of 
the feet on manipulation and use?

d.  Is there objective evidence of marked 
deformity (pronation, abduction etc.) of 
the feet?

e.  Are there any indications of swelling 
on use?

f.  Does the veteran have characteristic 
callosities?

g.  Is there tenderness of the plantar 
surfaces of the feet?  If so, to what 
degree?

h.  Does the veteran have marked 
pronation?

i.  Is there inward displacement and 
spasm of the tendo achillis on 
manipulation?  If so, to what degree?

j.  Are the veteran's bilateral pes 
planus symptoms relieved through the use 
of orthopedic shoes or appliances?

With respect to the veteran's cervical 
spine:

k.  Does the veteran have ankylosis of 
the cervical spine?  If so, is such 
unfavorable or favorable?

l.  What is the veteran's range of motion 
of the cervical spine?  In addition, 
state the normal ranges of motion for the 
cervical spine, and describe each range 
of motion as normal, slight, moderate, or 
severe.

With respect to the veteran's lumbar 
spine:

m.  What is the veteran's ranges of 
motion for the lumbar spine?  In 
addition, state the normal ranges of 
motion for the lumbar spine, and describe 
each range of motion as normal, slight, 
moderate, or severe.
 
o.  Does the veteran have ankylosis of 
the lumbar spine?  If so, is such 
ankylosis favorable or unfavorable?

p.  Is there any listing of the spine?

q.  Is there a positive Goldthwait's 
sign?

r.  Is there loss of lateral motion with 
osteoarthritis changes or narrowing of 
joint spaces? 

s.  Is there any abnormal mobility on 
forced motion?

t.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, the examiner 
should note the degree of additional 
range of motion loss due to these 
symptoms, or more specifically, should 
note the degree of movement at which any 
of such symptoms begin)?

u.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

v.  Does the veteran have intervertebral 
disc syndrome, and if so, is such 
syndrome mild, moderate, severe, or 
pronounced in degree?

w.  If the veteran does have 
intervertebral disc syndrome, what is the 
frequency of the attacks of his 
intervertebral disc syndrome, or in other 
words, how much relief does he receive 
from his intervertebral disc syndrome?

x.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examiner in conjunction 
with the examination so that he/she may 
review pertinent aspects of the veteran's 
medical history.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO must evaluate the veteran's 
claims.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


